DETAILED ACTION
This office action is responsive to the preliminary amendment filed 9/20/2018.  As directed, claims 1 and 21 have been amended, claim 22 has been added, and no claims have been canceled.  Thus claims 1-22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “the chest and abdomen” on line 5 should be recited as --a chest and an abdomen-- for clarity.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for maintaining said border of the cuirass in engagement…in claim 1 line 14 and control means on the 4th to last line of claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, “said shoulder supports” on line 8 lack antecedent basis.
Claims 17-20 are rejected for their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huster et al. (2008/0000477).
Regarding claim 16, Huster discloses an ambulatory respiratory assist device (as shown in figs. 12-15 the device includes casters and this is portable and [0202] lines 1-10 disclose the garments can remain on the patient even when not in use) comprising: a weight-supporting belt (i.e. garment 647 as belt which supports the weight of the bladder; [0207] lines 10-20 disclose providing a back or waist strap) adapted to be secured around a region of a patient's trunk, said region being at least in part between the pelvic girdle and the inferior border of the patient's sternum ([0207] discloses providing a back and waist strap to garment 647 around the user’s waist);  a pair of supports (640) connected to and extending from said belt ([0206] lines 1-20), said supports having engaging portions (top ends) adapted to engage and support portions of the patient from the group consisting the patient's shoulders ([0207] lines 1-20), and thereby transmit the load of the upper torso of the patient to the weight-supporting belt (as shown, the shoulder portions are supported by garment 647).
Regarding claim 17, Huster discloses the supports (640) are adjustable in length through a range and capable of being locked at any selected length within said range ([0206] lines 1-10 disclose coupling mechanisms such as buckles and clasps which can adjust the strap and lock into position).

Regarding claim 19, Huster discloses oscillating means (120) for vibrating the patient's chest at a frequency of oscillation exceeding 100 cycles per minute ([0086] lines 1-10 discloses 5Hz or higher).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 1-15, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn et al. (2017/0304147) in view of Glascock (3,368,550).
Regarding claim 1, Glenn discloses an ambulatory respiratory assist device comprising: a cuirass (10) comprising a shell (10) surrounded by a border (12)shaped for engagement with an anterior portion of at least one of the chest and abdomen of a patient, said shell (10) having a concave inner face (as shown, the shell in concave and [0047] lines 1-20, [0057] lines 1-3  discloses that the inner face is flexible and can be custom shaped so as to allow expansion of the user’s abdomen into the interior space) shaped so that, when said border (12) is in engagement with said anterior portion, an inflatable space is provided between said inner face of the shell and said anterior portion within said border ([0052] lines 1-20), whereby a compressive force can be exerted against said anterior portion when said space is inflated with air ([0052] lines 1-20), and a pulling force can be exerted on the said anterior portion when air is evacuated from said space ([0047] lines 1-20); and said border (12) of the cuirass (10) is in engagement with the anterior chest and abdomen of the patient (fig. 1); an air pump (22, 24) connected through said shell for inflation of said inflatable space and control means (32), comprising a sensor responsive to an effort by the patient to exhale ([0046] lines 20-25), for causing said pump (24) to deliver air to said inflatable space to assist the patient in exhaling ([0051] lines 1-3, [0052] lines 1-17).
Glenn discloses means for maintaining said border of the cuirass in engagement with the said anterior portion and for supporting the weight of said cuirass when the patient is upright ([0059] lines 1-2, [0013] lines 1-3 strapping on  the cuirass with an adjustable fastener which thereby supports the weight of the cuirass to engage with the patient), but doe not specifically disclose a  weight-supporting belt being adapted to be secured around a region of the patient's trunk, said region being at least in part between the pelvic girdle and the inferior border of the 
Regarding claim 2, the modified Glenn discloses (see figs. 1-3 of Glascock) a second belt (24) connected to say cuirass at two locations (left and right) remote from said weight supporting belt (25) and adapted to extend around the patient's back from one of said locations to the other.
Regarding claim 5, Glenn discloses the sensor of the control means is also responsive to an effort by the patient to inhale ([0047] lines 1-20), and said control means is also for causing said pump to draw air from said inflatable space to assist the patient in inhaling ([0047] lines 1-20).
Regarding claim 12, Glenn discloses a positive pressure ventilator (page 7 2nd column, lines 1-4), the weight of which is supported by said weight-supporting belt ([0073] lines 5-10) and means (endotracheal tube) connected though a flexible tube to said positive pressure ventilator, for delivering air from said positive pressure ventilator to the patient's trachea (page 7 2nd column, lines 1-4).


Regarding claim 14, Glenn discloses a nasal cannula (page 7 2nd column, lines 1-4) and a sensor for monitoring oxygen saturation ([0054] lines 1-5) and means for reporting the sensed parameter ([0055] lines 1-5).
Regarding claim 15, Glenn discloses an oxygen supply container (24) supported by said weight-supporting belt ([0046] lines 1-30) and a nasal cannula (page 7 2nd columns, lines 1-4) connected to said oxygen supply container for delivering oxygen from said container to the patient for breathing.
Regarding claim 21, Glenn discloses a method for relieving dyspnea comprising fitting to a patient, and operating, an ambulatory respiratory assist device ([0046] lines 1-10, [0047] lines 1-10).
Regarding claim 22, Glenn discloses a portable power supply (36) for operation of said air pump, and wherein the weight of said portable power supply (36) and the weight of said air pump (22, 24) are supported by said belt ([0046] lines 1-20 discloses the assembly 14 supported on the shell which is supported by the strap).

Claims 3, 4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glenn in view of Glascock, as applied to claim 1 above, and further in view of Huster et al. (2008/0000477).
Regarding claim 3, Glenn discloses an adjustable fastener strapped to a patient as garment but does not specifically disclose said cuirass being permanently attached to say garment.  However, Huster teaches a cuirass (figs. 25-40 disclose wraps, vests, or aprons) permanently attached to the garment (straps) (i.e. [0206] last 10 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fastener of Glenn to be permanently attached as taught by Huster to provide the advantage of enhanced loss prevention.
Regarding claim 4(original), Glenn discloses an adjustable fastener strapped to a patient as garment but does not specifically disclose said cuirass being permanently attached to a vest.  However, Huster teaches a cuirass (figs. 25-40 disclose bladders) permanently attached to the vest (i.e. [0202] last 10 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fastener of Glenn to include a vest as taught by Huster to provide the advantage of enhanced loss prevention.
Regarding claim 6, the modified Glenn discloses (see figs. 36 and 37 of Huster)s a pair of supports (640) connected to and extending from said belt ([0206] lines 1-20), said supports having engaging portions (top ends) adapted to engage and support portions of the patient from the group consisting the patient's shoulders ([0207] lines 1-20), and thereby transmit the load of the upper torso of the patient to the weight-supporting belt (as shown, the shoulder portions are supported by garment 647).


Regarding claim 19, the modified Glenn discloses (see fig.1 of Huster oscillating means (120) for vibrating the patient's chest at a frequency of oscillation exceeding 100 cycles per minute superimposed on the base signal ([0086] lines 1-10 discloses 5Hz or higher of Huster).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huster in view of Glenn.
Regarding claim 20, Huster substantially teaches the claimed limitations except for a nasal cannula and oxygen.  However, Glenn teaches an oxygen supply container (24) supported by said weight-supporting belt and a nasal cannula (page 7 lines 1-4) connected to said oxygen supply container for delivering oxygen from said container to the patient for breathing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the treatment of Huster to include oxygen with nasal cannula as taught by Glenn \ to provide the advantage of enhanced therapy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Brunt (6,910,479) discloses superimposed frequencies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/Primary Examiner, Art Unit 3785